DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/21/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guyomard (6,378,268).
Guyomard discloses a hybrid structure comprising a first component (1) having a base (3) and upstanding walls (4,5) extending from the base to form an interior between the base (3) and the upstanding walls (4,5), as shown in Figures 1-3.  A thermoplastic second component (2) is molded to the first component (1) to produce a reinforcing portion (10,11) extending in the longitudinal direction of the first component and located in the interior of the first component, as shown in Figures 1-3.  The thermoplastic second component (2) has a locking portion (8,9) extending adjacently over at least a portion of an exterior of the first component (1), as shown in Figures 1-3.  The reinforcing portion (10,11) and the locking portion (8,9) are integrally formed to interlock the first and second components (1,2), as shown in Figures 1-3.  In reference to claim 4, the locking portion (8,9) comprises a frame (8,9) molded on the end edges (6,7) of the first component (1) partially covering the exterior of the first component and enveloping the edges (6,7) of the first component, as shown in Figures 1-3.  In reference to claim 5, the reinforcing portion (10,11) comprises an alveolar structure comprising channels directed transverse to the base (3) of the first component (1), as shown in Figures 2 and 3.  In reference to claim 8, the first component (1) is a metallic component, as disclosed on lines 60-62 of column 2.  In reference to claims 9 and 10, the hybrid structure is connected to a front of the vehicle frame and inherently providing reinforcement to the body frame, as disclosed on lines 25-40 of column 2.  This is conventionally done by mechanical fasteners, welds, and/or adhesives.  In reference to claim 11, the hybrid structure forms part of the structural body frame, as disclosed on lines 25-40 of column 2.  7
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Guyomard (6,378,268) in view of WO 2016/125552.
Guyomard discloses an alveolar structure comprising channels directed transverse to the base of the first component.  In reference to claim 18, the first component is steel.  The hybrid structure is connected to a front of the vehicle frame and inherently providing reinforcement to the body frame, as disclosed on lines 25-40 of column 2.  This is conventionally done by mechanical fasteners, welds, and/or adhesives.  However, Guyomard does not disclose a locking hole for the locking portion to connect to the reinforcing portion.  
WO 2016/125552 teaches providing holes (29,39) to connect locking portion (13out) and reinforcing portion (13in), as shown in Figures 6 and 7.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide holes in the first component of Guyomard to connect the locking portion to the reinforcing portion, as taught by WO 2016/125552, to improve the strength of the connection between the second component and the first component.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Guyomard (6,378,268) in view of Boumaza et al. (US 2008/0116701).
Guyomard discloses two upstanding walls (4,5), as shown in Figures 1-3.  However, Guyomard does not disclose the locking portions (8,9) extending over the exterior of the first component from one edge to the other.
Boumaza et al. teaches forming a locking portion (30,32) that extends from one edge (18) to another of a first component (10), as shown in Figures 1 and 2.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the locking portions of Guyomard with a connecting portion extending on the exterior of the first component between the two edges, as taught by Boumaza et al., to improve strength at a minimum increase of weight and cost.  
Allowable Subject Matter
Claims 6, 7, 17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        September 28, 2022